Citation Nr: 0205802	
Decision Date: 06/04/02    Archive Date: 06/13/02	

DOCKET NO.  99-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, including of the left foot and ankle, shoulders and 
wrists, and right elbow, to include as due to an undiagnosed 
illness. 

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from August 1989 to May 1992.  
He received the Southwest Asia Service Medal with two Bronze 
Stars, and the Kuwait Liberation Medal.  It appears that he 
served in the Southwest Asia Theater in the Navy aboard the 
U.S.S. Aircraft Carrier Ranger for approximately 45 days in 
early 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied numerous service 
connection claims.  The veteran perfected an appeal, and in 
November 2000, the Board issued an opinion which denied 
service connection for hiatal hernia, colon polyps, 
gastroenteritis, ulcerative esophagitis, a throat or 
respiratory disorder, a hand disorder, a vasovagal response 
or seizure disorder, conjunctivitis, sleep apnea, and 
depression or a somatoform disorder, to include as due to an 
undiagnosed illness.  However, the Board remanded the issues 
of service connection for multiple joint pain and headaches 
for additional development.  That development has been  
completed, and the case is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's multiple joint pain, including of the 
shoulders and wrists, and right elbow, are due to known 
diagnoses of tendonitis, bursitis or arthritis; there is no 
medical or X-ray evidence of symptomatic arthritis of a joint 
within one year of service, and the record is devoid of 
competent evidence or opinion linking a joint disorder to 
active service. 

2.  A calcaneal spur of the heel of the left foot began 
during active service.  


3.  The veteran's headaches have been attributed to a known 
etiology, tension, and there is no competent evidence of a 
nexus between his tension headaches and any incident of 
service.  


CONCLUSIONS OF LAW

1.  Multiple joint pain, including of the shoulders and 
wrists, and right elbow, were not incurred in or aggravated 
by active service, nor may joint pain be presumed to have 
been incurred therein, and arthritis of a joint may not be 
presumed to have been incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307. 3.309, 
3.317 (2001).  

2.  A left heel calcaneal spur was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991); 38 C.F.R. § 3.303 (2001).  

3.  Tension headaches were not incurred in or aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act (VCAA) of 2000 and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  The Board finds that, in 
this case, VA has complied with the duty to assist under VCAA 
in that the veteran has, through various communications 
including statements of the case, and the Board's past 
November 2000 decision and remand, clearly informed the 
veteran and his representative of the evidence necessary to 
substantiate his current claims.  The veteran has been 
provided VA examinations that included opinions regarding the 
etiology of his symptoms of multiple joint pain and 
headaches, which was a specific purpose of the Board's 
previous remand action.  On remand, the RO provided the 
veteran with an opportunity to provide any additional 
evidence or argument he might have with respect to his 
pending claims, and he did not respond.  All known and 
available evidence has been collected for review and there is 
no indication that there is any additional relevant evidence 
that has not been obtained.  The RO has considered all of the 
relevant evidence and applicable law and regulations.  All 
development necessary under VCAA has been completed. 

The RO did not have the benefit of the specific provisions of 
the VCAA when it adjudicated the case below.  However, for 
the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
veteran's claims, and the Board will do the same.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Facts:  The veteran's physical examination for enlistment in 
August 1989 revealed several scars from injuries sustained 
prior to service.  It was also noted that he had fractured 
his right forearm at age 6, and the veteran indicated that he 
had a prior fracture in the report of medical history that he 
completed at this time.  

In September 1990, it was noted that the veteran had been 
assaulted, which resulted in several small abrasions and a 
small bump on the right side of his head.  He complained of a 
headache but denied loss of consciousness.  The assessment 
was multiple contusions to the upper back and head.  There is 
no record of any further treatment for these contusions, and 
there is no other complaint or indication of treatment for 
headaches during the remainder of service.  

Later the same month in September 1990, the veteran gave a 
history of having his left foot slip off the peg of his 
motorcycle and strike the road.  He was wearing heavy boots 
at that time and pain was primarily located in the medial 
aspect of the left foot and ankle.  The left foot had full 
range of motion with no gross abnormalities.  There was a 
small amount of ecchymosis in the left great toe region, but 
the ankle was stable with good posterior tibial and pedal 
pulses.  The foot was neurologically intact and motor 
strength was listed as 5/5.  An X-ray examination  of the 
left foot revealed no fracture and was unremarkable, except 
there was a notation of a spur off the plantar aspect of the 
calcaneus.  The veteran was provided an Ace wrap and 
crutches.  He was to return in 72 hours for a follow-up, but 
there is no indication in the service medical records that he 
did so, and there is no further complaint, finding or 
treatment for problems related to a left foot or ankle 
disorder.

Additional service medical records show that, in May 1991, 
the veteran complained of right elbow pain of several days' 
duration after striking it on a bar while walking down a 
ladder well.  Physical examination revealed no edema or 
bruising, but the area was tender to touch.  There was full 
range of motion with pain on extension.  The assessment was a 
soft tissue injury.  Two days later, the veteran was seen for 
follow-up.  There was full range of motion and no tenderness, 
effusion or swelling at that time, but there was pain with 
resisted dorsiflexion of the wrist at the first epicondyle.  
The assessment was lateral epicondylitis.  Treatment 
consisted of ice, an Ace wrap and medication. 

In July 1991, the veteran was evaluated for left arm pain 
with a large area of ecchymosis to the lateral aspect of the 
left arm at the mid-humerus.  There was decreased range of 
motion due to pain and mild edema.  All neurological and 
motor function was intact and an X-ray was negative for a 
fracture.  The assessment was a soft tissue injury.  The 
veteran was provided a sling, warm soaks and medication, and 
advised not to use the arm for 24 hours.  The following day, 
swelling had resolved, but the arm was tender to palpation, 
with considerable bruising.  The assessment was a muscle 
contusion, with bruising of the left arm.  There is no 
indication that the veteran returned for further treatment of 
this problem.  

The veteran underwent a service separation examination in 
May 1992.  The head, upper extremities, feet, lower 
extremities, spine, and neurologic function were all noted to 
be normal.  In the accompanying report of medical history 
completed by the veteran at that time, he indicated that he 
had no headaches or joint problems.  He also indicated that 
he was in good health.  

A February 1994 VA X-ray examination of the left ankle was 
negative with only an incidental note of a small plantar 
calcaneal spur.  A March 1994 examination for epilepsy and 
narcolepsy noted no apparent gross abnormalities of the 
extremities.  Crepitance of the ankle on motion was noted but 
there was full range of motion with no specific tenderness to 
palpation.

In April 1997, the veteran was provided with a VA general 
medical examination.  It was noted that he had received a 
hardship discharge from the military after his father became 
ill with terminal cancer.  It was further reported that, 
during the Gulf War, the veteran was aboard an aircraft 
carrier in the Persian Gulf for 45 days.  After that time, he 
reported taking liberty in the United Arab Emirates.  While 
in the Persian Gulf, the veteran denied having any medical 
problems.  After returning to the upper Midwest from 
California in January 1994, the veteran had several 
hospitalizations for various medical problems.  After being 
evaluated for waking up tired, he was diagnosed with sleep 
apnea, and started using a "CPAP" machine.  The veteran was a 
chronic cigarette smoker and had been for 17 years.  He 
reported at age 11, he had a traumatic fracture of the right 
mid-forearm with no secondary problems.  He recounted 
twisting his left ankle while riding a motorcycle during 
service.  He recalled X-rays being taken and, at the present 
time, denied any residual problems from that injury.  He 
complained of all joints being sore, but particularly the 
wrists, elbows, and shoulders.  He denied having any hot 
swollen joints, recurrent sprains or injuries to any joints.  
He denied any problems of the neck or low back.  He had not 
had any back injuries and denied any radiculopathy-like 
symptoms.  He complained of headaches, usually radiating from 
the back of his neck and around in a band-like pattern.  He 
also gave a history of some stiffness, pain, and a dull 
aching sensation in both hips, knees and ankles.  He denied 
any dependent edema in either lower extremity, motor 
deficits, focal weakness or atrophy of any extremity or 
muscle group.  

Physical examination of the extremities revealed no upper or 
lower extremity edema, peripheral pulses were 2/4 and 
symmetric, and there was no deformity.  Light touch, 
pinprick, and vibratory sensation were completely intact in 
all extremities, strength was 5/5 and symmetric around all 
major joints and fine motor movement was completely intact.  
Station and gait were normal.  Among other things, the 
assessment was a left ankle contusion during service with 
normal X-ray examination at that time and no current 
abnormality of the left ankle or foot upon physical 
examination.  There was a small calcaneal bone spur on the 
left heel, with no secondary symptoms of plantar fasciitis.  
Other diagnoses included clinical depression with possible 
adjustment disorder.  

Another VA examination performed in September 1997 determined 
that the veteran did not have a seizure disorder of any type.  
It was opined that he had chronic bronchitis directly related 
to nicotine addiction.  Pulmonary function studies performed 
in February 1994 documented poor and inconsistent effort by 
the veteran, but studies repeated in April and September 1997 
were normal and no bronchodilator treatment was necessary.  
Sleep apnea had been validly diagnosed first after service in 
1993.  Past and present neurologic examination resulted in 
findings of no demonstrable signs of peripheral neuropathy 
despite occasional complaints of numbness in the hands and 
feet.  A psychiatric examination the same month resulted in 
an assessment of depression not otherwise specified and 
multiple somatic complaints.  December 1997 VA outpatient 
psychological consultation records contain a diagnosis of a 
somatoform disorder, not otherwise specified.  An associated 
record includes an assessment of a personality disorder.

In December 1999, a VA blood test for a rheumatoid factor was 
negative.  That same month, outpatient treatment records 
reflect the veteran's recurring complaints of body aches, and 
difficulty concentrating and falling asleep.  A physician 
opined that these symptoms could be secondary to his sleep 
apnea.  

Pursuant to the Board's November 2000 remand, the veteran 
underwent a VA examination in October 2001.  The claims 
folder was available and reviewed.  The veteran reported that 
he began having headaches one year after his discharge from 
service.  He stated that headaches were almost exclusively 
behind his left eye.  He denied accompanying nausea, 
vomiting, congestion, nasal discharge, or photophobia.  He 
did not specifically treat his headaches and found that they 
resolved by mid-day.  He worked as a painter and had lost no 
specific amount of time from work in the past year due to 
headaches.  He reported the onset of right elbow pain, one 
year after separation.  He denied any specific injury.  He 
now experienced constant bilateral elbow pain, which 
increased in severity with lifting any weight, and with 
normal job-related activity.  The veteran also gave a history 
of  a fracture of his left ankle in 1990 during service.  An 
earlier examination of the ankle had revealed some crepitus 
and an X-ray showed a heel spur.  He reported a burning-type 
pain on a daily basis, but he added that the ankle did not 
become hot, red, or swollen.  The veteran also indicated that 
he had had shoulder and wrist pain beginning one year after 
separating from the military.  

The physicians' review of the record showed that tests for 
rheumatoid factor and the SED rate were negative on three 
separate occasions.  VA examination in April 1997 found no 
joint abnormality.  A bone scan in May 1998 was reported to 
reveal some minimal uptake in the right distal radius 
consistent with early arthritis, otherwise no increased 
uptake in other joints was appreciated.  The veteran's past 
medical history included gastroesophageal reflux disease, 
status post Nissen fundoplication, splenectomy, ventral wall 
hernia repair, and sleep apnea.  

Neurological examination showed that the cranial nerves were 
all intact and motor strength was 5/5 in all extremities 
without pain behavior.  Sensory to light touch, 
proprioception and vibratory sense were intact in all 
extremities.  The upper extremities had well-developed 
musculature without wasting.  There was no shoulder crepitus 
with passive range of motion and the elbows were nontender 
and without bony abnormality.  There was no heat, induration 
or crepitus.  The wrists were nontender without heat, 
induration or crepitus.  No effusion or swelling was noted.  
Abduction was 0 to 180 degrees bilaterally and nontender.  
Flexion was 0 to 180 degrees bilaterally and nontender.  
Extension was 0 to 27 degrees on the right with pain in the 
extreme and 0 to 40 degrees on the left and nontender.  For 
the elbows, the right had a 10-degree flexion contracture, 
and maximum flexion of 143 degrees and nontender.  The left 
elbow had a 15-degree flexion contracture, and maximum 
flexion of 140 degrees and nontender.  Wrist extension was 0 
to 75 degrees on the right and nontender, and 0 to 72 degrees 
on the left and nontender.  Flexion was 0 to 55 degrees on 
the right and nontender, and 0 to 61 degrees on the left and 
nontender.  The ankles and feet were nontender to palpation 
over the Achilles, calcaneal, metatarsal and MTP joints 
bilaterally.  There was no ankle heat, induration or rubor.  
There were significant calcaneal calluses bilaterally and 
they were symmetrical.  Dorsal flexion was 0 to 20 degrees 
bilaterally and nontender and plantar flexion was 0 to 32 
degrees on the right and 0 to 33 degrees on the left and 
nontender.  Gait and stance included no significant scoliosis 
or kyphosis.  There was normal heel strike without a limp.  
CT scans of the head and sinuses, and X-rays of the shoulders 
and elbows were normal. 

The final diagnoses from the October 2001 examination with 
diagnostic studies were (1) tension headache, onset one year 
after discharge, (2) bilateral shoulder tendonitis/bursitis 
(no evidence of additional loss of range of motion or 
function with repetitive use), onset one year after 
discharge, (3) bilateral elbow tendonitis (the veteran likely 
experiences 10 percent loss of function secondary to pain 
with repetitive use), onset one year after discharge, 
(4) right wrist degenerative joint disease and overuse strain 
(no evidence of additional loss of range of motion or 
function with repetitive use), onset one year after 
discharge, and (5) left heel spur (no evidence of additional 
loss of range of motion or function with repetitive use and 
no evidence of chronic ankle condition).  The examiner opined 
that there was "no evidence of generalized joint disorder due 
to undiagnosed illness."  

Law and Regulations:  Service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
disabilities, including arthritis, if demonstrated to have 
become manifest to a compensable degree within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be established for any chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; VAOGCPREC 8-98.

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using the 
evaluation criteria from VA's Schedule for Rating 
Disabilities (Schedule) for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for the 
purposes of all laws of the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
38 C.F.R. § 3.317(b). 

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.




Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application of the revised section 1118 prior to that date.  
Moreover, the Board's decision in the instant case, granting 
service connection for a left heel spur and denying service 
connection for multiple joint pain and headaches, is not 
based on the change in the law.  Specifically, the denial of 
service connection is based upon the medical evidence showing 
that these symptoms have been attributed to known diagnoses, 
which was an element of proving service connection under the 
old and amended versions of the cited legal authority.  Also, 
multiple joint pain and headaches may be manifestations of an 
undiagnosed illness under the prior scheme (38 C.F.R. 
§ 3.317(b)) as well as the revised scheme.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107- ___ (H.R. 1291) (Dec. 27, 2001).  Thus, while the RO has 
not adjudicated the veteran's claim under the revised section 
1118, the Board finds that the veteran is not prejudiced by 
its application of the revision in the first instance.  
Bernard, supra.  


Analysis:  Following a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for headaches, 
including claimed as due to an undiagnosed illness.  As to 
the question of whether his headaches began during service, 
the Board notes that there is only one notation of a headache 
in the service medical records, which was in September 1990 
following a minor head injury.  He denied loss of 
consciousness at that time and there were no other 
complaints, findings or treatment for any residuals of a head 
injury, to include headaches, at any time during the 
remainder of service.  At service separation, the veteran 
specifically denied having frequent or severe headaches.  In 
support of his claim, the veteran has indicated that his 
headaches began a year after service.  No competent clinical 
evidence from after service, including the most recent CT 
examinations, produced any findings consistent with a past 
head injury.  The veteran's headaches have been attributed to 
tension.  There is no medical evidence of a nexus between a 
current diagnosis of headaches and any incident of service.

The current relevant clinical diagnosis following review of 
the veteran's claims folder, physical examination, and head 
and sinus CT scans, is tension headache, with onset one year 
after discharge.  Because the veteran's reported recurrent 
headaches have been related by medical evidence to a known 
clinical diagnosis, the Board must find that service 
connection for headache, due to undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection for tension headaches is not warranted because 
chronic headaches are not shown to have been incurred or 
aggravated during active military service, and they are not 
shown to result from an undiagnosed illness or otherwise 
related to the veteran's service during the Persian Gulf War. 

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple joint pain, including of the left 
ankle, shoulders and wrists, and right elbow.  While the 
veteran was shown to have bruised his left foot while riding 
a motorcycle in September 1990, X-ray studies at that time 
were negative for a fracture, and the service medical records 
fail to reveal any recurrent symptoms after the resolution of 
this acute injury.  While the service medical records show in 
July 1991 that the veteran sustained a severe bruise to the 
left arm, this muscle contusion is also shown to have been 
acute and transitory and resolved without identifiable 
residual.  In support of these conclusions, the Board notes 
that, at the time of service separation, no left ankle or 
left arm disorder was identified, and the veteran indicated 
on the Report of Medical History upon separation from service 
that he had no swollen or painful joints, leg cramps, 
arthritis, rheumatism or bursitis, bone, joint, or other 
deformity, lameness, painful or trick shoulder or elbow, or 
any foot trouble.  The veteran has asserted that the onset of 
his multiple joint pain commenced one year after service.  
There is no medical evidence of arthritis of a joint to a 
degree of 10 percent disabling within one year of service, 
nor is there any competent evidence that suggests a nexus 
between a current joint disorder and any incident, injury or 
disease of active service.  

The most recent VA examination with diagnostic studies, which 
also included a review of the veteran's claims folder, 
resulted in diagnoses of bilateral shoulder 
tendonitis/bursitis, bilateral elbow tendonitis, and right 
wrist arthritis, all with onset one year after discharge.  
There is no medical or X-ray evidence of a chronic left ankle 
disability.  The examiner specifically concluded that there 
was no evidence of a generalized joint disorder due to 
undiagnosed illness.  A bone scan only showed some minimal 
uptake consistent with early arthritis of the right wrist but 
such was not linked to service.  This bone scan and all other 
X-ray studies on file do not show arthritis of any other 
joints, including both shoulders, both elbows, and the left 
wrist.  

There is no medical evidence of a systemic multiple joint 
disorder and all current relevant abnormal findings have been 
related to diagnoses of tendonitis, bursitis or arthritis, 
commencing one year after service.  Because the veteran's 
complaints have been related by medical evidence to known 
diagnoses, the Board must find that service connection for 
multiple joint pain due to undiagnosed illness is not 
warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As noted 
above, there is no competent evidence of record that suggests 
a causal relationship between a disability of either 
shoulder, elbow, or wrist, the right ankle, or any other 
joint disability and any incident of active service.  
Accordingly, service connection for multiple joint pain is 
not warranted either on a direct incurrence theory, or as due 
to an undiagnosed illness.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application, and 
the claims for service connection for headaches and multiple 
joint pain must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

However, the record does support a grant of service 
connection for a spur on the heel of the left foot.  The 
service medical records show that, after the veteran bruised 
his left foot in September 1990, an X-ray examination of the 
left foot revealed a spur off the plantar aspect of the 
calcaneus.  There is no evidence that such abnormality 
existed prior to service.  The calcaneal spur has been 
confirmed by post-service X-ray examinations.  Given the 
history of in-service foot trauma and the X-ray findings 
recorded during and subsequent to service, the Board finds 
that service connection for a spur on the calcaneus or heel 
of the left foot is warranted.   




ORDER

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for multiple joint pain, 
including of the left ankle, shoulders and wrists, and right 
elbow, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for a calcaneal spur on the 
heel of the left foot is granted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

